In my opinion the application for reconsideration is well taken and should be sustained. Counsel for appellant apparently believes that the facts and questions in the case of Allen, d.b. a. Bismark Grill, v. Bowers, Tax Commr., Board of Tax Appeals Case No. 38468, are identical *Page 452 
with those in the case now before this court and hence the Board of Tax Appeals must render an identical decision or "explain why." In appellant's brief, page 4, there appears the following statement:
"However, upon such remand the Board of Tax Appeals will have an opportunity to explain why Dixon's appeal received treatment different than that which the Allen appeal received."
I have no knowledge of the facts in the Allen case, supra,
other than those contained in the entry of the board submitted in connection with this case. It is true that both Allen and Dixon sold food, cigars, beer and liquor. Here the taxpayer and permit holder did not testify at all so far as I can ascertain, but instead her husband testified. I have no way of knowing how many tax returns, if any, Allen may have failed to file or whether, among those which were filed, there were figures reported which were sharply below the lowest figure now claimed by the taxpayer.
There are many factors which the board may take into consideration in deciding each case including the credibility or incredibility of the witnesses, the probability or improbability of the story they told and even the explanations as to why a man with the long experience claimed by the taxpayer's husband did not cause the cash registers to be operated correctly, if indeed they were not. As I recall the testimony, the taxpayer's husband, in addition to his long experience in Tippin Inn, had worked previously as a bartender or otherwise in one or more other liquor establishments. He could hardly claim want of knowledge either of the enactment of the Sales Tax Law or of the duties and responsibilities of vendors to make reports and give prepaid receipts which were required during all or part of the period under consideration. *Page 453